Citation Nr: 0305083	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  98-19 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for variously diagnosed 
skin disorders, claimed as due to herbicide agents used in 
Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from February 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded this matter to the RO in September 2000 
for additional development.  The case has been returned to 
the Board for further appellate review.

In May 2000 the RO denied service connection for melanoma as 
secondary to exposure to herbicides.  The veteran was 
notified of that decision and of his appellate rights he did 
not appeal that determination.

A November 1998 rating action granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 50 
percent evaluation.  The RO received a notice of disagreement 
regarding the assignment of a 50 percent evaluation in March 
1999. At that time the veteran requested a 70 percent rating 
for the PTSD.  In May 2000, the RO increased the disability 
evaluation for PTSD to 70 percent disabling.  The Board finds 
that the assigned 70 percent rating is a complete grant of 
the benefit sought.  The May 2000 rating action also denied a 
total rating for compensation purposes based on individual 
unemployability.  The veteran did not appeal this decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2. The veteran's basal cell carcinomas are not of service 
origin and are not related to inservice exposure to 
herbicides.


CONCLUSION OF LAW

Basal cell carcinomas due to herbicide agents were not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for variously diagnosed skin disorders as the 
claimed disorders were incurred as the result of his exposure 
to Agent Orange while in the Republic of Vietnam.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a series of correspondence from the RO, 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claim including the requirements of the VCAA, to include what 
evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in September 2000 for additional 
development including VA examination and opinion.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

Background

Service medical records do not reflect complaints of, 
treatment or diagnoses regarding any skin disorder.  The 
report of the September1967 examination conducted prior to 
separation from service indicates that the veteran's skin was 
considered clinically normal.  

The veteran received treatment at VA facilities from 1992 to 
1998 for various disorders, including skin lesions.

An examination by a VA dermatologist in conjunction with an 
Agent Orange examination was conducted in April 1992.  The 
clinical history shows that he had a history of basal cell 
carcinomas and was treated with radiation in 1978 and 1979 
and 1981 and 1982.  There was a history of long-term sun 
exposure over a lifetime.  The diagnoses included actinic 
keratosis, status post basal cell carcinoma, and herpes 
simplex left thigh.  The dermatologist concluded that the 
examination was negative for suspect lesions of Agent Orange 
origin.

VA clinical records dated in August 1998 relate that a 
malignant melanoma was excised from the left chest.  In a 
statement dated in November 1999, a VA physician who 
apparently was treating the veteran stated that it was likely 
as not that the continually excised skin cancers were the 
result of Agent Orange exposure in Vietnam.  

Received in August 2000 was an award letter from the Social 
Security Administration, which reflects that the veteran had 
been disabled since 1996.  The veteran has stated that the 
award was based on his post-traumatic stress disorder.

A VA examination by a dermatologist was conducted in October 
2001.  The physician noted the veteran's medical history and 
the residual scarring from his multiple excisions.  The 
examiner indicated that the veteran had clinical evidence of 
ultraviolet light damage to the skin of the face and arms due 
to sun exposure.  He noted the veteran's history of 
trichloroethylene exposure but concluded that the veteran had 
no acute skin lesions related to solvent exposure.  

The physician commented: 

This man has had multiple basal cell skin 
cancers.  He has clinical evidence of 
ultraviolet light damage to the skin of 
his face and his arms due to long periods 
of sun exposure.  He has had a malignant 
melanoma excised from the skin of his 
back.  

He has had two recent basal cell cancers 
removed, one from each scapular area 
behind the shoulders.

I am asked to offer an opinion whether it 
is likely as not that his basal cell skin 
cancers are the result of exposure to 
herbicides such as Agent Orange.  The 
medical data show that Agent Orange 
causes a skin condition known as 
chloracne.  There has been no evidence 
established in many reviews of Agent 
Orange effect on the skin that there is 
any increased instance of basal cell 
cancers caused by Agent Orange.  
Furthermore, malignant melanomas are 
again caused by exposure to ultraviolet 
light not by Agent Orange.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a malignant tumor is manifest to a compensable 
degree within a year thereafter, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  With regard to the skin diseases, PCT, and acute 
and subacute peripheral neuropathy, the regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

The veteran did serve in the Republic of Vietnam during the 
Vietnam era.  However, there is no evidence of record that he 
has ever been diagnosed with the aforementioned chloracne or 
other acneform diseases consistent with chloracne, which are 
associated with exposure to herbicides.  Accordingly, the 
Board concludes that the claim for service connection based 
on a presumptive basis due exposure to Agent Orange is not 
warranted.

As noted above, the service medical records do not relate 
that the veteran was treated for skin cancer during service 
or within a year thereafter.  The first evidence of skin 
cancer was in 1978 when he was reportedly treated for basal 
cell carcinoma.  The veteran has continued to receive 
treatment for the recurrent basal cell carcinoma.  

The Board notes that the record contains conflicting opinions 
as to the etiological relationship between the veteran's 
military service and his skin disorders.  The VA physician 
who excised a malignant melanoma in 1998 indicated in 
November 1999 that the basal cell carcinoma was related to 
the Agent Orange exposure.  However, the VA dermatologist who 
conducted the October 2001 examination indicated that the 
basal cell carcinoma was not related to the Agent Orange 
exposure.  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence, 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this regard the August 1999 opinion contains no supporting 
clinical data or other rationale to support his opinion.  In 
contrast the VA examiner in October 2001 indicated that his 
opinion was based on medical date and many reviews regarding 
of the effect Agent Orange has on the skin.  As such the 
Board places greater probative value on this opinion. 

In summary, the service medical records show no evidence of a 
skin disorder.  Additionally, the first post service clinical 
evidence of basal cell carcinoma was more than one year 
following service.  Furthermore, the Board finds that the 
weight of the evidence does not show that the Basal cell 
carcinomas are related to service, to include Agent Orange 
exposure.  Accordingly, the preponderance of the evidence is 
against the veteran's claim.  

ORDER

Entitlement to service connection for basal cell carcinoma as 
due to herbicide agents used in Vietnam is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

